Citation Nr: 1622368	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral ear disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for dizziness, claimed as vertigo.

5.  Entitlement to service connection for blurred vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Lincoln, Nebraska.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the local RO (Travel Board hearing).  In a February 2015 letter, he was notified of a scheduled April 2015 hearing.  However, the Veteran did not report to the hearing, provided no explanation for his failure to report, and has not sought to reschedule the hearing.  As such, his hearing request is deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that further development is required before the Veteran's claims are decided.

With regard to his claim for service connection for bilateral ear disability, the Veteran was afforded a VA examination in July 2013.  On examination, puretone thresholds were as follows:




07/2013


HERTZ









500
1000
2000
3000
4000
RIGHT
25
20
20
30
20
LEFT
15
20
15
30
45

Speech discrimination was 86 percent in the right ear and 88 percent in the left ear.  

The examiner diagnosed bilateral sensorineural hearing loss, but opined that the hearing loss was less likely than not related to the Veteran's military service.  In this regard, the examiner noted that the Veteran's puretone thresholds at enlistment were within normal limits, and that upon separation he was given a puretone screening test at 20 decibels, which he passed.  In a December 2014 addendum opinion, a separate VA audiologist agreed that it was less likely than not that the Veteran's hearing loss was related to military noise exposure.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a Veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board first notes that neither the July 2013 nor the December 2014 examiner appears to have reviewed all of the Veteran's service treatment records (STRs), to include audiograms performed at the Hearing Conservation Center at Fort Riley, Kansas, in February 1976 and February 1977.  Although some of the handwriting of the audiologists performing these examinations is difficult to decipher, puretone thresholds at each examination appear to have been as follows:



02/1976


HERTZ











500
1000
2000
3000
4000
6000
RIGHT
20
20
20
20
20
20
LEFT
20
20
20
20
20
20

02/1977


HERTZ











500
1000
2000
3000
4000
6000
RIGHT
20
20
20
20
20
35
LEFT
30
20
20
20
20
40

The Board notes that the February 1977 audiogram results indicate a threshold shift at 500 Hertz in the left ear, and at 6000 Hertz in both ears.

The Board also notes that neither VA opinion author addressed a November 1976 note in the Veteran's STRs showing that his ears were draining and painful, and his tympanic membranes were red and retracted.  In connection with this record of in-service ear pain, the Board notes that neither VA examiner addressed the Veteran's contention that he has had chronic ear pain ever since he ruptured his ear drum during basic training, and that he has treated himself with over-the-counter pain medication and ear drops since that time.

Moreover, the Board notes that both VA examiners relied heavily on their finding that the Veteran's hearing was within normal limits upon separation from service.  Aside from this finding being called into question by the February 1977 audiogram results referenced above, the Board notes that a series of papers have been published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, which suggest that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells in the ear remain damaged.  That is, while people have a certain number of hair cells at any given frequency, only a portion of those cells is needed for what we would deem normal hearing.  Thus, the papers suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later when the number of cells damaged by the noise exposure is combined with the number damaged due to the natural aging process such that the total number surpasses the threshold necessary to cause hearing loss.  These papers, therefore, cast doubt on previous findings suggesting that limited sound exposure could not contribute to long-term damage.

For the foregoing reasons, the Board finds that the July 2013 and December 2014 VA examination report and opinion are inadequate for adjudication purposes, and that a remand for an additional VA examination and opinion is warranted.

With regard to his claim for service connection for sinusitis, the Veteran was afforded a VA examination in February 2014.  The examiner indicated a diagnosis of chronic sinusitis with resultant headaches, and also noted that March 2013 CT scan results showed the Veteran had paranasal sinusitis.  At the examination, the Veteran reported he had started getting ear aches in basic training when his ear drum ruptured, that whenever he got a cold it would settle in his ear and then it would rupture, and that he never sought treatment for a sinus condition after service because he had gotten so used to it.  The Veteran also reported he had smoked a pack of cigarettes per day all his life.  The examiner stated that the Veteran's sinus condition was less likely than not incurred in or caused by his sinus complaints in service in May 1978.  In this regard, the examiner noted the Veteran's STRs showed he reported a head cold for the previous 3 days on May 12, 1978, and that on examination, sinus congestion was noted.  The examiner stated that no residuals of the May 1978 cold were noted and that on a May 30, 1978, medical history questionnaire, the Veteran checked "NO" when asked if he ever had any sinus problems.  The examiner also noted that the Veteran's August 1978 separation examination was silent regarding sinus problems.  Moreover, the examiner noted that the Veteran had not sought treatment for any sinus condition following service until 2013.  Finally, the examiner noted that March 2013 CT scan results showed the Veteran had pan paranasal sinus disease, and that there was clear evidence in the medical literature that cigarette smoke contributed to chronic sinusitis.

The Board notes that the February 2014 examiner appears to have overlooked several relevant notations in the Veteran's STRs.  Specifically, in October 1975 the Veteran was treated for an upper respiratory infection and sore throat.  In November 1976, he reported with 2 days of headaches, a sore throat, productive cough, and general malaise.  His throat was noted to be inflamed and grossly infected with heavy exudate and pus apparent on both sides.  His ears were also noted to be draining and painful and his tympanic membranes were noted to be retracted and red.  Diagnoses of tonsillitis and possible strep throat were given.  In March 1977, the Veteran reported experiencing pain in his chest when breathing, and a cough for the prior 3 days.  His throat was noted to be inflamed, and he was diagnosed with viral pharyngitis.  In July 1977 drainage of the nose and an inflamed throat were noted, and a diagnosis of viral influenza was made.  In addition, in his August 1978 report of medical history at separation, the Veteran reported a history of hay fever.

Because the February 2014 VA examiner did not address the relevant evidence noted above, the Board finds that the examination report is inadequate for adjudication purposes, and that a remand for an additional VA examination and opinion is warranted.

With regard to the Veteran's claim for service connection for headaches, the Board notes that the Veteran reported to the Lincoln VA Medical Center (VAMC) in March 2013 with a history of headaches and dizziness for the prior five months.  In July 2013, he complained of a headache and left ear pain.  He stated that he had had ear pain since 1975, and a headache in his left temple area or the front of his head which was constant but waxed and waned.  He stated that he had woken up with blood on his pillow 20 times since 1975.  He further stated that he often got disoriented when he was on a ladder and looked up, and that he felt like something was floating around in his ear.  An August 2013 treatment note documents the Veteran's report that his headache pain started when he was on the firing range during service, and that his ear pain had begun in service when he ruptured his ear in basic training.  He described his pain as being in his temple, forehead, and sinus region.  Also in August 2013, the Veteran reported his headaches caused vision problems, dizziness, and disorientation.  

The Board notes that based on the foregoing, the Veteran has presented his current headaches as related to pain experienced in the temples, forehead, and sinus region, and thus as related to his chronic sinus condition.  In this regard, the Board notes that in an August 2013 treatment note, a staff physician at the Lincoln VAMC diagnosed the Veteran with "headaches, possibly related to the diffuse sinus infections shown on his CT in March."  Alternatively, the Veteran attributes his headaches to noise exposure on the firing range in service.  The Board further notes that, with regard to his claims for service connection for blurred vision and dizziness (claimed as vertigo), the Veteran's VA treatment notes indicate that he attributes these symptoms to his chronic headaches.  

The Board notes that although the Veteran's February 2014 VA examination, which addressed his sinusitis, included a finding of headaches related to chronic sinusitis, no formal VA medical opinion as to the etiology of the Veteran's headaches and associated dizziness and blurred vision has been obtained.  As such, the Board finds that such an opinion should be obtained on remand.    

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any available VA treatment records since February 2014.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  When all indicated record development has been completed, the RO or the AMC should afford the Veteran a VA examination by an otolaryngologist to determine the nature and etiology of his bilateral hearing loss, any other ear disorders present during the period of the claim, all sinus disorders present during the period of claim and any associated headaches, dizziness (claimed as vertigo) and blurred vision.  All pertinent evidence of record must be made available to and reviewed by the otolaryngologist.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the otolaryngologist should state an opinion with respect to the Veteran's hearing loss and each additional ear disorder present during the period of the claim as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the otolaryngologist must consider and discuss the following evidence:

* results of the Veteran's in-service audiograms performed in February 1976 and February 1977 at the Hearing Conservation Center at Fort Riley, Kansas, and restated on page 4 of this remand;

* the Veteran's November 1976 STR showing his ears were draining and painful, and his tympanic membranes were red and retracted;

* the Veteran's competent lay statements to the effect that he has had chronic ear pain ever since he ruptured his ear drum during basic training, and that he has treated himself with over-the-counter pain medication and ear drops since service; and

* the papers published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, discussed more fully beginning on page 4 of this remand, which suggest the possibility of late-onset hearing loss many years after noise exposure.

The examiner also should state an opinion with respect to each sinus disorder present during the period of the claim as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner must consider and discuss the following evidence:

* an October 1975 note showing the Veteran was treated for an upper respiratory infection and sore throat;  

* a November 1976 note showing treatment for headaches, a sore throat, productive cough, and general malaise, with notations that the Veteran's throat was inflamed and grossly infected with heavy exudate and pus apparent on both sides, his ears were draining and painful, and his tympanic membranes were noted to be retracted and red, with a diagnosis of tonsillitis and possible strep throat given;  

* a March 1977 note showing the Veteran reported with pain in his chest when breathing, and a cough for the prior 3 days, with notations that his throat was inflamed and a diagnosis of viral pharyngitis given;

* a July 1977 note showing treatment for drainage of the nose and an inflamed throat with a diagnosis of viral influenza given; and

* the Veteran's August 1978 report of medical history at separation showing a reported history of hay fever.

The examiner also should state an opinion with respect to the Veteran's headaches, and the claimed associated symptoms of dizziness (claimed as vertigo) and blurred vision, as to whether it is at least as likely as not (50 percent probability or greater) that each disorder originated during or is otherwise etiologically related to the Veteran's military service.

If the examiner determines that it is at least as likely as not that the Veteran's sinus disorder or disorders were incurred in or are etiologically related to his military service, the examiner should also state whether it is at least as likely as not that the Veteran's headaches and claimed associated symptoms of dizziness and blurred vision were caused or permanently worsened by his sinus disorder or disorders.

In providing his or her opinions, the examiner must consider and discuss the following evidence:

* the Veteran's competent lay statements to the effect that his chronic headaches occur in his temples, forehead, and sinus region, and began during service on the firing range; 

* the August 2013 diagnosis of the Veteran by a staff physician at the Lincoln VAMC with "headaches, possibly related to the diffuse sinus infections shown on his CT in March."  

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.  It should specifically consider whether any additional examinations are required to address the nature and etiology of the Veteran's claimed headaches, dizziness and blurred vision if the otolaryngologist is unable to determine their etiology.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




